PER CURIAM.
In the Montgomery Common Pleas, Robert F. Brown brought suit against The Dayton Rubber Mfg. Co. to recover his salary as treasurer of that company for the period between Aug. 16, 1923, and Dee. 31, 1923. The cause of action stated that he had been discharged from his employment and that he had been unable to earn an amount equal to such salary as treasurer; and suit was brought for the difference. In the court of Common Pleas, a jury was waived and the case tried to the court and a judgment was rendered in the sum of $7,750. The Court of Appeals affirmed the ¡judgment and the cause has been admitted to the Supreme Court on allowance of motion to certify the record.
The sole question in the trial court was whether or not the company was justified in discharging him. The answer alleged failure to discharge the duties of his office; refusal-to co-operate with other officers to the best interest of the business; making derogatory statements concerning the company’s financial condition to the banks from which the corporation had borrowed money, and to credit agencies; refusal to obey the orders of superior o. fleers and orders of the board of directors.
1.“To justify the discharge of an employe before the expiration of term’ of employment, it is sufficient for the employer to show that the employe was guilty of a default in duty whose natural tendency was to injrtce his business, and actual injury thereto need not he shown.” Beckman v. Garret, 66 OS. 136.
2.We think this is a case in point, and this case with many others cited by counsel for the corporation clearly estaiblislDes .the principle that neglect of duty, insubordination and disloyalty are sufficient grounds.for terminating an employment.
3.Mr. Brown through his own testimony shows that he did many things to injure the Company and by his acts threatened to injure its financial standing and thus effect creditors.
4.We are of the opinion that the company could not do otherwise than discharge him under the circumstances, and, having the right to discharge him, cannot be compelled to respond in damages for non-payment of his salary during the remainder of his term of employment.
Attorneys — Buckhart, Heald & Pickrel for Dayton Rubber Co.; Nolan & Beigel, and Car-rol Sprigg for Brown; all of Dayton.
5. Upon the authority of Beckman v. Garrett, supra, the judgment of the Court of Appeals and of the Court of Common Pleas is reversed and the cause will therefore be remanded to the Court of Common Pleas with instructions to dismiss the petition at Brown’s cost.
Judgment reversed.
(Marshall, CJ., Day, Allen, Kirikade & Jones JJ., concur.)